Citation Nr: 1111504	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability variously referred to as urinary bladder disability and/or prostate cancer.

2.  Entitlement to service connection for residuals of chip fracture of right great toe.

3.  Entitlement to service connection for arthritis of the right foot.

4.  Entitlement to service connection for arthritis of the left foot.

5.  Entitlement to service connection for arthritis of the toes of the left foot.

6.  Entitlement to service connection for arthritis of the toes of the right foot.

7.  Entitlement to service connection for arthritis of the bilateral hands.

8.  Entitlement to service connection for arthritis of the bilateral arms, including the elbows.

9.  Entitlement to service connection for arthritis of the bilateral shoulders.

10.  Entitlement to service connection for arthritis of the cervical, thoracic, and lumbar spines.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from May 1959 to March 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple ratings decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

With regard to the issues of entitlement to service connection for a urinary bladder condition and for arthritis of both hands, both arms including elbows, both shoulders, plus the cervical, thoracic, and lumbosacral spines, this matter comes to the Board on appeal from a March 2004 RO rating decision.  A notice of disagreement was received in March 2005, a statement of the case was issued in July 2007, and a substantive appeal was received in August 2007.

With regard to the issues of entitlement to service connection for prostate cancer and arthritis of the right foot, left foot, toes of the right foot, and toes of the left foot, this matter comes to the Board on appeal from a September 2005 RO rating decision.  A notice of disagreement was received in September 2005, a statement of the case was issued in April 2009, and a substantive appeal was received in June 2009.

The Veteran testified before a travel Board hearing in October 2009.  A transcript of that hearing is of record.

The Board notes that the Veteran's contentions in this case involve multiple etiological theories.  Of note with regard to the Board's organization of the issues as listed above, the Veteran contends separate etiologies for disabilities of the left foot and disabilities of the right foot, contending that each foot was injured during service in two separate incidents resulting in great toe fracture of each foot.  The evidentiary picture is significantly distinct with regard to each foot.  Thus, the Board has separated the issues of the left foot and the right foot accordingly.  Moreover, as the Board finds that entitlement to service connection for residuals of right great toe fracture is warranted at this time, the Board has further separately framed that issue.  In contrast, however, the Veteran's claims of entitlement to service connection for arthritis of the bilateral hands, bilateral arms, bilateral elbows, and bilateral shoulders all arise from essentially the same contentions and evidence pertaining to both the right and left sides; these are accordingly framed as bilateral issues above.  The Veteran's claims of entitlement to service connection for arthritis of the spinal segments also arise from essentially the same single theory of entitlement and have been grouped together.

The record reflects that during the course of this appeal, the Veteran has raised several additional claims of entitlement to service connection for disabilities not currently on appeal.  Some of these claims appear to be formally pending RO adjudication; a March 2009 RO memorandum in the claims file indicates that the RO initiated action on claims of entitlement to service connection for arthritis of the bilateral knees, hips, and pelvis.  The additional claim of entitlement to service connection for eye disabilities has been raised repeatedly in the Veteran's recent contentions, but is not clearly included with any pending RO adjudication documented in the claims file.  Furthermore, the Veteran's October 2009 Board hearing testimony appears to raise a claim of entitlement to service connection for disabilities as residuals of prostate cancer.  Additionally, in some of the Veteran's various written presentations conveying his contentions, including in April 2009, the Veteran has suggested that his documented in-service loss of sensation in the toes of his feet (shown in a February 1962 service treatment note) was, itself, a manifestation of a chronic disability which persists to the present day.  This symptom is not apparently associable with the arthritis pathology currently on appeal, and the Veteran's contention appears to also suggest that the loss of sensation in his toes may be related to exposure to herbicides (which he also contends may have occurred during his service).  The Veteran has also contended that the totality of his current diagnostic health profile, overall, establishes that it is probable that he was exposed to herbicide agents during service; this contention may be intended to raise other specific service connection claims for other disabilities and/or support a theory of entitlement to service connection for a claim currently on appeal.  These issues, and any others raised by the Veteran's recent contentions, are hereby referred to the RO for appropriate action.

The appellant has submitted a tremendous quantity of documentation, much of it not having yet been reviewed at the Agency of Original Jurisdiction (AOJ).  However, in repeated written statements (including most recently in a statement dated in September 2010), the appellant expressly waived preliminary AOJ review of the new evidence in accordance with 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for arthritis of both feet, the toes of both feet, the lumbar spine, the thoracic spine, the cervical spine, both hands, both arms (including the elbows), and both shoulders, plus the issue of entitlement to service connection for disability variously referred to as urinary bladder disability and/or prostate cancer, are all addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

A chip fracture of the right great toe, with chronic residuals, was incurred during the Veteran's active duty service.


CONCLUSION OF LAW

Residuals of chip fracture of the right great toe were incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by the Board with regard to the only issue addressed with a final decision at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that an RO letter dated in April 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.

Analysis

The Veteran claims entitlement to service connection for residuals of fracture of the right great toe.  With regard to the right great toe, the Veteran contends that he had a chip fracture of the right great toe during service which has resulted in current chronic residuals.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Residuals of Right Great Toe Fracture

The Veteran contends that he suffered a chip fracture of the right great toe during service, and that he currently continues to suffer from chronic residuals of that fracture.  The Veteran advances this contention as the beginning of a series of contentions through which he argues that arthritis in the other toes of his right foot and in the right foot itself, and then indirectly arthritis in other joints of the body, are causally linked to the in-service right great toe injury.  The Board has found that there are distinct questions presented by the evidence and the Veteran's contentions in this case: 1) does the Veteran currently suffer from chronic residuals of an in-service fracture of the right great toe, and, separately 2) does the Veteran currently suffer from arthritis in various joints related to any such residuals of fracture of the right great toe.

The Board has separated these issues for individual consideration in this case.  Here, the Board finds that the Veteran does have current chronic residuals of a right great toe fracture, and that such residuals are causally related to an in-service injury.  To this extent, service connection is warranted for residuals of right great toe fracture at this time, and the Veteran's contentions regarding arthritis of various joints being related to such residuals of right great toe fracture (including through alterations to the Veteran's gait) require new additional development prior to appellate review.

With regard to the specific limited issue of entitlement to service connection for residuals of fracture of the right great toe, the Board notes that the Veteran has submitted probative private medical evidence showing that diagnostic imaging has revealed evidence of chronic residuals of fracture in his right great toe.  A January 2005 private medical report shows findings of osteoarthritis "and/or chronic avulsion of fragment associated with interphalangeal joint."  An associated January 2005 MRI report on the right foot shows the impression: "Probable small cortical, nondisplaced avulsion fracture of plantar medial surface of distal aspect, proximal phalanx, great toe."  This MRI study was indicated due to "Chip fracture, right great toe."  An April 1962 service treatment record shows that the Veteran suffered an injury to his right great toe during service, and a May 1962 service treatment record reflects that medical professionals determined that the injury involved a "chip fracture."  Significantly, the Board notes that the May 1962 indication of "chip fracture" is a finding drawn from an x-ray study; it is a diagnostic finding presented with clinical detail that clearly distinguishes it from an informal impression or mere transcription of a lay impression.

The Veteran has testified, including in affidavits and at his October 2009 Board hearing, that he has never had any significant injury to the right great toe other than the documented in-service right great toe fracture.  The Board finds no evidence of record, or any other reason, to find that the Veteran has had a fracture of the right great toe other than the documented in-service fracture.  In this case, where there is clear evidence of a medically confirmed in-service right great toe fracture, there is clear evidence of current residuals of a right great toe fracture, and there is no suggestion of any pertinent non-service related injury to the right great toe, the Board finds that the evidence of record does not preponderate against the claim.  Service connection for residuals of fracture to the right great toe is warranted.


ORDER

Service connection for residuals of fracture of right great toe is warranted.  To this extent, the appeal is granted.


REMAND

Entitlement to service connection for disability variously referred to as urinary bladder disability and/or prostate cancer

The Veteran claims entitlement to service connection for urinary bladder disability and/or prostate cancer.  The Veteran presents multiple complex arguments concerning his belief that such a pathology is etiologically linked to his military service.  One of the theories advanced by the Veteran in this regard is that he developed prostate cancer as a result of exposure to herbicide agents during his active duty military service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. § 3.309 (e).

Therefore, service connection for prostate cancer may be warranted in this case if the evidence demonstrates that the Veteran was exposed to an herbicide agent during service.

The Board notes that in this case, the Veteran does not contend that he served in-country in Vietnam.  Rather, as explained in multiple items of correspondence and clarified at his October 2009 Board hearing, the Veteran contends that he was potentially exposed to an herbicide agent during service in Guam and/or in Japan.  The Veteran's October 2009 Board hearing testimony explained that he recalled traveling on a ship named the USS General Mitchell in 1962 en route to Iwakuni, Japan, with a stop-over in Guam.  The Veteran testified that he recalls going on ground on the island of Guam, during his ship's stop-over, and that he believes that the island was contaminated with Agent Orange herbicide at that time.  More significantly, perhaps, the Veteran also contends that his ultimate destination in Japan with the 1st Marine Air Wing in Iwakuni, Japan, may have been exposed to Agent Orange in 1962; the Veteran contends that the 1st Marine Air Wing may have "had Agent Orange stored on that base, and was using it in Vietnam."  The Veteran explained that this unit was "the sister unit of the 3rd Marine Division" and that a Veteran serving in the 3rd Marine Division on Okinawa around one year prior has previously been granted service connection for prostate cancer on the basis of a determination that he was exposed to Agent Orange at that location.  The Veteran requests that VA undertake a formal attempt to develop evidence from the official service department resources concerning whether he was exposed to a pertinent herbicide agent at a location in which he served.

VA is required to follow certain protocol when verifying exposure to herbicides in locations other than Vietnam or Korea.  See M21-1MR IV.ii.2.C.10.1.  This includes furnishing a detailed description of the alleged exposure to the Compensation & Pension Service and then requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If the alleged exposure to herbicides remains unconfirmed, a verification attempt through the Joint Services Records Research Center (JSRRC) is required.  These procedures have not yet been completed.  Thus, the Board remands for compliance with M21-1MR.

The Veteran's alternative theories concerning entitlement to service connection for urinary bladder disability are inextricably intertwined with the matter of determining whether the Veteran was exposed to an herbicide agent during service, as the outcome of that determination may impact the adjudication of the claim in all respects and shape the circumstances of the Veteran's alternative theories of entitlement.  Therefore, adjudication of the Veteran's other theories of service connection, such as his alternative theory that he has a service-connected primary urinary bladder disability that is not etiologically linked to his history of prostate cancer, are deferred pending the development the Veteran is entitled to in regard to his potential exposure to herbicide agents.

Entitlement to service connection for arthritis of the bilateral feet, the toes of the bilateral feet, cervical spine, thoracic spine, and lumbar spine

The Veteran claims in-service injuries to his feet have altered his gait and caused arthritis in various other joints of his body.  In the decision above, the Board has found that service connection for residuals of fracture of the right great toe is warranted on the basis of a shown fracture of the Veteran's right great toe during service and current private medical evidence of chronic residuals of such injury.  Now that service connection is established for a chronic disability of the right great toe, there is a significant change to the nature of the adjudication of the Veteran's secondary theory of service connection in other joints related to alleged alteration of his gait.

The Board believes that a reasonable understanding of the Veteran's contentions contemplates that the establishment of service connection on a direct basis for a disability of part of one of his feet (as has been granted in this decision) raises pertinent questions as to whether the service-connected disability's impact upon the Veteran's gait has caused or aggravated his claimed arthritis in both feet and in the toes of both feet.  The Board further observes that the Veteran's express contentions also feature secondary theories of service connection most clearly concerning arthritis in his cervical spine, thoracic spine, and lumbar spine due to a change in gait from foot disabilities.  Thus, the Board believes that the Veteran's claims concerning the spine require the same additional development that the feet claims require at this time.

The Board finds that it is necessary, in light of the new grant of service connection for residuals of fracture of the right great toe, to provide the Veteran with a new VA examination and the opportunity for development addressing whether his claimed arthritis of the bilateral feet, the toes of the bilateral feet, cervical spine, thoracic spine, and lumbar spine, are caused or permanently aggravated by any change in gait attributable to the residuals of fracture of the right great toe.

Also, the Board notes that the record reflects that the Veteran has other related claims of entitlement to service connection pending RO adjudication that are not currently on appeal; a March 2009 RO memorandum indicates that claims of entitlement to service connection for arthritis of the bilateral knees, hips, and pelvis, secondary to bilateral great toe/foot arthritis, were pending.  It is conceivable that the outcome of the RO adjudication of those claims could impact the outcome of the arthritis claims on appeal that are likewise contended to result from a service-connected alteration of the Veteran's gait.

The Board further observes that the Veteran has clearly explained that his claims of entitlement to service connection for arthritis of joints in the upper extremities arise from a separate theory of service connection, and are not alleged to be related to any alteration in gait from a foot disability.  

Entitlement to service connection for arthritis of bilateral hands, arms, elbows, and shoulders

The Veteran has repeatedly contended that the two VA examinations conducted in August 2008 in connection with the RO's development of the hand, arm, elbow, and shoulder issues on appeal were inadequate and must not be considered.  The Veteran further contends, including in his November 2009 written presentation, that the very conduct of the August 2008 VA examinations was unnecessary, coercive, and tactical.  In brief, for the limited purpose of the discussion of this remand, the Board does not agree that the RO's arrangement of the August 2008 VA medical examinations was unnecessary or inappropriate.  However, the Board does find that the August 2008 VA examination reports may be considered inadequate for rating purposes.  The Board has a well-established duty to return inadequate VA examination reports through remand to obtain adequate clarification.

The August 2008 VA examination report from Dr. Go refers to only the Veteran's right hand when stating a final pertinent conclusion.  The conclusion fails to refer to or otherwise clearly address the etiology of Veteran's left hand, which appears to be critical to the report's adequacy in addressing the issues raised by the claims and the evidence in this case.

The August 2008 VA examination report from Dr. Loucas also appears to be inadequate in that his stated rationale cites, at length, an absence of pertinent findings concerning pathology of the hands in the post-service medical records.  However, evidence of record does suggest that the Veteran's private medical providers have recently conducted diagnostic imaging with pertinent clinical findings with regard to his hands.  In this regard, Dr. Loucas' rationale requires additional clarification or discussion that reconciles or contemplates this potentially pertinent private medical evidence and explains how it relates to the conclusions concerning etiology.

Although the evidentiary picture is different with regard to the Veteran's claims of entitlement to service connection for arthritis of the bilateral arms, elbows, and shoulders, these claims are essentially connected to the Veteran's theory of entitlement to service connection for arthritis of the bilateral hands.  The Board finds that the most reasonable action at this time is to defer adjudication of these related bilateral upper extremity arthritis claims pending completion of the necessary development for the bilateral hand claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.

2.  The RO/AMC should contact the appellant and ask him to provide a detailed statement of his claimed herbicide exposure while stationed in Iwakuni, Japan during service (to include details of his alleged stop-over in Guam).  This statement should include supporting details such as the specific locations, names of any individuals involved, and time frame during which the claimed exposure occurred.

The RO/AMC should then determine whether the Veteran was exposed to herbicides in Japan (or in Guam, if the Veteran's presence in Guam is considered to have been established), as alleged, pursuant to the requirements of the VA's Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n).  Specifically, the RO should contact C&P to request a review of DoD's inventory of herbicide operations in Japan (and Guam).  Following this action, if herbicide exposure is not verified, then the RO/AMC should send a request to JSRRC for verification as to whether the Veteran was exposed to herbicide agents as alleged during his period of service in Japan (or during the stop-over in Guam), in accordance with the instructions set forth in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n).  All attempts to verify such exposure, and responses received, should be documented in the claims file.

3.  The Veteran should be scheduled for an appropriate VA examination by a medical doctor to determine whether the Veteran suffers from the claimed arthritis of the bilateral feet, the toes of the bilateral feet, the cervical spine, the thoracic spine, and the lumbar spine, caused or permanently aggravated by any change in gait attributable to the residuals of fracture of the right great toe.  (If the Veteran declines to report for a new examination, a medical opinion should nevertheless be obtained based upon the available information in the claims- file).  It is imperative that the claims files be made available to the examiner for review in connection with the examination.  After reviewing the claims files and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the right foot is due to, or caused by, the Veteran's service-connected residuals of fracture of the right great toe?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the right foot has been permanently aggravated (increased in severity beyond the natural course of the pathology) by the Veteran's service-connected residuals of fracture of the right great toe?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the left foot is due to, or caused by, the Veteran's service-connected residuals of fracture of the right great toe?

d)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the left foot has been permanently aggravated (increased in severity beyond the natural course of the pathology) by the Veteran's service-connected residuals of fracture of the right great toe?

e)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the toes of the right foot is due to, or caused by, the Veteran's service-connected residuals of fracture of the right great toe?

f)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the toes of the right foot has been permanently aggravated (increased in severity beyond the natural course of the pathology) by the Veteran's service-connected residuals of fracture of the right great toe?

g)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the toes of the left foot is due to, or caused by, the Veteran's service-connected residuals of fracture of the right great toe?

h)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the toes of the left foot has been permanently aggravated (increased in severity beyond the natural course of the pathology) by the Veteran's service-connected residuals of fracture of the right great toe?

i)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the cervical spine is due to, or caused by, the Veteran's service-connected residuals of fracture of the right great toe?

j)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the cervical spine has been permanently aggravated (increased in severity beyond the natural course of the pathology) by the Veteran's service-connected residuals of fracture of the right great toe?

k)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the thoracic spine is due to, or caused by, the Veteran's service-connected residuals of fracture of the right great toe?

l)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the thoracic spine has been permanently aggravated (increased in severity beyond the natural course of the pathology) by the Veteran's service-connected residuals of fracture of the right great toe?

m)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the lumbar spine is due to, or caused by, the Veteran's service-connected residuals of fracture of the right great toe?

n)  Is it at least as likely as not (a 50% or higher degree of probability) that any arthritis of the lumbar spine has been permanently aggravated (increased in severity beyond the natural course of the pathology) by the Veteran's service-connected residuals of fracture of the right great toe?

A detailed rationale for all opinions expressed should be provided.

4.  The claims file should be forwarded to the authors of the August 2008 VA examination reports concerning the Veteran's hands (Dr. Loucas and Dr. Go), if available, so that each doctor may author an addendum to clarify and amend the information previously presented in their reports.  If these examiners are unavailable, the Veteran should be scheduled for an appropriate VA examination to ascertain the etiology of any current claimed pathology of the bilateral hands.  It is imperative that the claims file be made available to each examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  Any pertinent diagnoses should be clearly reported.  The examiners are asked to respond to the following:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran had arthritis of either hand (or both hands) during military service?  In answering this question, please discuss all pertinent service and post-service medical records concerning symptoms or medical findings for either of the Veteran's hands.

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed current right hand disability is causally related to his active duty service or any incident therein?

In answering this question, please be sure to apply and refer to the correct probability threshold in the discussed analysis: "at least as likely as not," meaning a 50% or higher degree of probability.  Please also be sure to address all pertinent evidence found in the record, to specifically include private medical evidence concerning diagnoses and diagnostic imaging of the hand.

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed current left hand disability is causally related to his active duty service or any incident therein?

In answering this question, please be sure to apply and refer to the correct probability threshold in the discussed analysis: "at least as likely as not," meaning a 50% or higher degree of probability.  Please also be sure to address all pertinent evidence found in the record, to specifically include private medical evidence concerning diagnoses and diagnostic imaging of the hand.

A detailed rationale for all opinions expressed should be provided.

5.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

6.  Thereafter, the issues remaining on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


